Exhibit 10.4

PROMISSORY NOTE




Principal

$1,800,000.00

Loan Date

11-26-2003

Maturity

07-01-2004

Loan No.

4020712

Call/Coll

340

Account

Officer GMW

Initials

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “* * *” has been omitted due to text length limitations.

 

Grantor:

STERION INCORPORATED (TIN: 41-1391803)

13828 LINCOLN ST NE

HAM LAKE, MN  55304

Lender:

Citizens Independent Bank

Hopkins Location

10901 Excelsior Boulevard

Hopkins, MN  55343

(952) 935-3333




PRINCIPAL AMOUNT:   $1,800,000.00                               INITIAL RATE:
  4.500%                                                    Date of Note:
 November 26, 2003

PROMISE TO PAY.  STERION INCORPORATED (“Borrower”) promises to pay to Citizens
Independent Bank (“Lender”), or order, in lawful money of the United States of
America, the principal amount of One Million Eight Hundred Thousand & 00/100
Dollars ($1,800,000.00) or so much as may be outstanding, together with interest
on the unpaid outstanding principal balance of each advance.  Interest shall be
calculated from the date of each advance until repayment of each advance.

PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on July 1, 2004.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning December 1, 2003, with all subsequent interest
payments to be due on the same day of each month after that.  Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any unpaid collection costs;
and then to any late charges.  The annual interest rate for this Note is
computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.

VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the Wall
Street Journal Prime Rate as quoted in the Wall Street Journal Prime Rate as
quoted in the Wall Street Journal (the “Index”).  The Index is not necessarily
the lowest rate charged by Lender on its loans.  If the Index becomes
unavailable during the term of this loan, Lender may designate a substitute
index after notice to Borrower.  Lender will tell Borrower the current index
rate upon Borrower’s request.  The interest rate change will not occur more
often than each day.  Borrower understands that Lender may make loans based on
other rates as well.  The Index currently is 4.000% per annum.  The interest
rate to be applied to the unpaid principal balance of this Note will be at a
rate of 0.500 percentage points over the Index, resulting in an initial rate of
4.500% per annum.  NOTICE:  Under no circumstances will the interest rate on
this Note be more than the maximum rate allowed by applicable law.

PREPAYMENT.  Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law.  Except for the foregoing, Borrower may pay
without penalty all or a portion of the amount owed earlier than it is due.
 Early payments will not, unless agreed to by Lender in writing, relieve
Borrower of Borrower’s obligation to continue to make payments of accrued unpaid
interest.  Rather, early payments will reduce the principal balance due.
 Borrower agrees not to send Lender payments marked “paid in full”, “without
recourse”, or similar language.  If Borrower sends such a payment, Lender may
accept it without losing any of Lender’s rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender.  All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes “payment in full” of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to:  Citizens
Independent Bank, 5050 Excelsior Boulevard St. Louis Park, MN 55416.

LATE CHARGE.  If a payment is 20 days or more late, Borrower will be charged
$50.00.

INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the total sum due under this Note will bear interest from the date of
acceleration or maturity at the variable interest rate on this Note.  The
interest rate will not exceed the maximum rate permitted by applicable law.

DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

Payment Default.  Borrower fails to make any payment when due under this Note.

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related  documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Borrower.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

--------------------------------------------------------------------------------




Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor  or forfeiture proceeding and if Borrower gives Lender written notice
of the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.

Change in Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

LENDERS RIGHTS.   Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest  immediately due, and then
Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender’s reasonable
attorneys’ fees and Lender’s legal expenses, whether or not there is a lawsuit,
including reasonable attorneys’ fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals.  If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.

GOVERNING LAW.  This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Minnesota.  This Note
has been accepted by Lender in the State of Minnesota.

DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
 However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

COLLATERAL.  Borrower acknowledges this Note is secured by the following
collateral described in the security instruments listed herein, all the terms
and conditions for which are hereby incorporated and made a part of this Note:

(A)

Collateral described in a Commercial Security Agreement dated November 26, 2003.

(B)

securities or investment property described in a Commercial Pledge Agreement
dated November 26, 2003.

LINE OF CREDIT.  This Note evidences a revolving line of credit.  Advances under
this Note may be requested either orally or in writing by Borrower or as
provided in this paragraph.  Lender may, but need not, require that all oral
requests be confirmed in writing.  All communications, instructions, or
directions by telephone or otherwise to Lender are to be directed to Lender’s
office shown above.  The following person currently is authorized to request
advances and authorized payments under the line of credit until Lender receives
from Borrower, at Lender’s address shown above, written notice of revocation of
his or her authority:  Mark F. Buckrey, Chief Financial Officer of Sterion
Incorporated.  Borrower agrees to be liable for all sums either:  (A) advanced
in accordance with the instructions of an authorized person or (B) credited to
any of Borrower’s accounts with Lender.  The unpaid principal balance owing on
this Note at any time may be evidenced by endorsements on this Note or by
Lender’s internal records, including daily computer print-outs.  Lender will
have no obligation to advance funds under this Note if: (A) Borrower or any
guarantor is in default under the terms of this Note or any agreement that
Borrower or any guarantor has with Lender, including any agreement made in
connection with the signing of this Note;  (B) Borrower or any guarantor ceases
doing business or is insolvent;  (C) any guarantor seeks, claims or otherwise
attempts to limit, modify or revoke such guarantor’s guarantee of this Note or
any other loan with Lender;  or (D) Borrower has applied funds provided pursuant
to this Note for purposes other than those authorized by Lender.

ADDITIONAL PROVISION(s).  PAY DOWN TO $500,000 FOR 30 CONSECUTIVE DAYS IN THE
NEXT 7 MONTHS.

ADDITIONAL PROVISIONS SUBJECT TO TERMS AND CONDITIONS AS SPECIFIED IN THE
BUSINESS LOAN AGREEMENT DATED 11-26-03 AND ANY AMENDMENTS THEREOF.

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

--------------------------------------------------------------------------------

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
 Please notify us if we report any inaccurate information about your account(s)
to a consumer-reporting agency.  Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address:  Citizens
Independent Bank, 5050 Excelsior Boulevard, St. Louis Park, MN 55416

GENERAL PROVISIONS.  Lender may delay or forgo enforcing any of its right s or
remedies under this Note without losing them.  Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor.  Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability.  All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender’s security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone.  All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made.  The
obligations under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

STERION INCOR0PORATED

By






    Kenneth W. Brimmer, Chief Executive Officer of

    Sterion Incorporated







LENDER:




CITIZENS INDEPENDENT BANK












Authorized Signer


